



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dematas, 2021 ONCA 289

DATE: 20210504

DOCKET: C68882

Hoy, Hourigan and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kadah Dematas

Appellant

No one appearing for the appellant

Nicole Rivers, for the respondent

Heard: May 3, 2021 by video conference

On appeal from the conviction entered on September 20,
    2019 by Justice Beth A. Allen of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed as abandoned.


